Citation Nr: 1024057	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active military service from May 
1962 to September 1966.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veteran's Appeals (Board) a determination of 
the VA Regional Office (RO), in Cleveland, Ohio.  The 
appellant subsequently moved to within the jurisdiction of 
the Lincoln, Nebraska RO from which his appeal continues.

Initially this claim included the following issues: 
entitlement to service connection for bilateral hearing loss; 
entitlement to service connection for gastroesophageal reflux 
disease; entitlement to service connection for a low back 
disorder; entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD); 
entitlement to initial evaluation in excess of 20 percent for 
right upper extremity Parkinsonian impairment; entitlement to 
an initial evaluation in excess of 20 percent for left upper 
extremity Parkinsonian impairment; entitlement to an initial 
evaluation in excess of 10 percent for right lower extremity 
Parkinsonian impairment; entitlement to an initial evaluation 
in excess of 10 percent for left lower extremity Parkinsonian 
impairment; entitlement to an initial evaluation in excess of 
10 percent for right lower extremity diabetic neuropathy; 
entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity diabetic neuropathy; entitlement to 
an initial compensable evaluation for hypertension; and 
entitlement to an initial evaluation in excess of 20 percent 
for irritable bowel syndrome.  In June 2004, the Board 
remanded the claim to the RO for further development.  

The Board denied the Veteran's claim in October 2005 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion for 
partial remand by the parties, in a September 2004 Order, the 
Court remanded the Board's decision for further 
consideration.  The Board remanded the claim to the RO for 
further development in October 2006.  In September 2007, the 
Board denied the Veteran's claim and the Veteran appealed.  
In October 2009, the Court vacated the Board's denial of the 
claim for service connection for hearing loss and affirmed 
the denial of the other issues associated with the appeal.  

The basis of the Court Order was that the Board relied on 
inadequate medical examinations to deny the Veteran's claim 
for benefits for hearing loss and because the Board erred in 
not considering the Veteran's eligibility for an award of a 
total disability rating based on individual unemployability 
(TDIU).  As to the TDIU issue, while the Veteran's attorney 
has argued in his December 2008 brief that the Board 
committed remandable error by not considering the Veteran's 
eligibility for an award of TDIU despite the fact that the 
record showed that he met the threshold requirements for the 
award, the Board would point out that in December 2005, the 
Veteran was awarded a TDIU by VA effective from July 18, 
2001.  The Veteran and his attorney were informed of that 
determination in December 2005.  In fact, the record contains 
a December 13, 2005 letter from the Veteran's attorney to VA 
canceling a scheduled December 20, 2005 hearing because the 
attorney stated that the Veteran had been granted TDIU.  In 
February 2006, VA sent the Veteran a letter informing him of 
the monetary amount of his TDIU benefits and of his 
responsibilities as to the benefit.  There is nothing in the 
record that suggests that the Veteran is no longer receiving 
TDIU and thus, the attorney's argument that the Board erred 
in not addressing the issue in its September 2007 decision is 
totally without merit.  Because the Veteran has been 
receiving TDIU since December 2006, consideration of the 
issue by the Board was not warranted at the time of the prior 
Board decision, or now, and the Board will not address it 
further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for hearing loss.  His 
DD 214 shows his MOS to be rifleman.  A private examination 
dated in August 2001 shows defective hearing in both ears by 
VA standards.  The record reflects that the Veteran was 
examined by VA in May 2003 and audiometric examination did 
not show hearing loss by VA standards in the right ear.  The 
examiner found that the Veteran's left ear hearing loss was 
not related to service.  The examiner did not offer rationale 
for the finding.  In July 2003, the examination report was 
reviewed and another opinion that the Veteran's hearing loss 
was not related to service was given.  No rationale was 
provided for this opinion.  In March 2005, the Veteran was 
again examined and normal hearing in the right ear was found 
with hearing loss in the left ear.  The examiner opined that 
the Veteran's hearing loss was not related to service.  No 
rationale was provided.  Further, the Veteran has also argued 
that his hearing loss is related to his service-connected 
diabetes mellitus and Parkinson's disease.  While there is an 
opinion in the record that the Veteran's hearing loss is not 
secondary to his diabetes or his Parkinson's disease.  There 
is no rationale provided to support this finding.  

The Court determined that VA should provide the Veteran with 
a new examination for his bilateral defective hearing.  Once 
VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  A remand is therefore required to afford the Veteran 
an adequate VA examination.  

The most recent VA outpatient treatment records in the file 
are dated in 2007.  On remand the RO should make an effort to 
obtain any VA treatment records for the Veteran dated from 
2007.  Also the Veteran should be provided with the 
opportunity to provide information on any private treatment 
he may have received not of record that may be relevant to 
his claim.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim.  Specifically, in 
contacting the Veteran, the RO must 
request that the Veteran provide 
authorization such that the RO may 
attempt to obtain any he private 
treatment records he may identify.   
Based on the Veteran's response, the RO 
must attempt to procure copies of all 
records from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Obtain and associate with the record 
any VA outpatient treatment records for 
the Veteran dated from 2007 to date.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  Schedule the Veteran for a VA 
audiology examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  The Veteran should undergo 
audiometric testing.  The examiner should 
then offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any diagnosed hearing 
loss is related to the Veteran's military 
service due to noise exposure or is due 
to or aggravated by the Veteran's 
service-connected diabetes mellitus or 
his service-connected Parkinson's 
disease.  The examiner must address the 
Veteran's in-service and post-service 
noise exposure, and consider all of the 
Veteran's service connected conditions 
and the possible relationship of the 
disorders to any diagnosed hearing loss.  
The examiner must offer complete 
rationale for any opinions or conclusions 
reached.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


